Citation Nr: 0712104	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  98-08 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches, for the period from February 8, 1997, 
to December 1, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches, from December 2, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
February 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1997 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent (noncompensable) rating for migraine headaches, 
effective February 8, 1997.  The veteran filed a notice of 
disagreement (NOD) in April 1998, and the RO issued a 
statement of the case (SOC) in May 1998.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 1998.

In December 1999, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.

In December 1999, the RO assigned the veteran a 30 percent 
rating for his migraine headaches, effective February 8, 
1997.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 30 percent for migraine headaches, as a higher rating is 
available, and the appellant is presumed to be seeking the 
maximum available benefit, the claim for a higher rating 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In December 2003, the Board granted an initial 100 percent 
disability rating for diabetes mellitus, effective the date 
of the grant of service connection (February 8, 1997).  As 
there has been a full grant of benefits with regards to this 
issue, for which an appeal had previously been perfected, 
that matter is no longer before the Board.

Also in December 2003, the Board remanded to the RO the 
matter of a higher initial rating for migraine headaches for 
further development.  After accomplishing all requested 
action, the RO continued the denial of the veteran's claim 
(as reflected in the October 2004 supplemental SOC (SSOC)) 
and returned the matter to the Board for further appellate 
consideration.

In March 2005, the Board again remanded to the RO the matter 
on appeal for further development, to include providing the 
veteran a VA examination.  The RO completed all requested 
action, continued denial of the veteran's claim (as reflected 
in the August 2006 SSOC), and returned the matter to the 
Board for further appellate consideration.

In November 2006, after certification of his appeal to the 
Board, the veteran submitted a letter from his private 
physician, A.O., M.D., which is pertinent to his appeal.  In 
his February 2007 written brief, the veteran's representative 
waived RO review of the newly submitted evidence.

As explained below, the Board has bifurcated the claim on 
appeal as set forth on the preceding title page.  The Board's 
decision granting a 50 percent rating for migraine headaches 
from December 2, 2004, is set forth below.  The claim for an 
initial rating in excess of 30 percent for migraine 
headaches, for the period from February 8, 1997, to December 
1, 2004, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Private and VA medical evidence currently of record 
suggests that, since the December 2, 2004, migraine headaches 
have been manifested by prostrating attacks at least once per 
week and are productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a rating of 50 percent for migraine headaches, 
from December 2, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Given the Board's favorable disposition on the matter of a 
higher rating from December 2, 2004-the only matter herein 
decided-the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Factual Background

The veteran's service medical records reflect that, in a 
September 1996 Report of Medical History, the veteran 
reported having frequent or severe headaches.  It was noted 
that the veteran had migraine headaches for six months, for 
which he took Motrin, with relief.  He had headaches two to 
three times per week lasting approximately one hour.

On April 1997 general VA examination, the veteran complained 
of pain behind his ears that radiated to his occiput.  He had 
no scotoma.  There was no nausea or vomiting.  There was some 
photophobia.  His last episode occurred about five days ago.

On April 1997 cranial nerves VA examination, the veteran 
complained of headaches that were associated with no other 
symptoms such as nausea, vomiting or photophobia.  The 
headaches were nonseasonal and had no relationship to cough 
or sneeze.  They were severe, such as an eight out of 10, and 
at times he had to lie down to get relief.

During the December 1999 RO hearing, the veteran testified 
that he had an average of four to five migraine headaches a 
month and had two so far that month.  The headaches lasted 
for about one and a half hours.  He testified that he would 
get headaches at work, at which time he needed to rest for a 
time before continuing his work.  He also stated that lights 
would affect him when he had the headaches.

A February 2000 VA transcranial Doppler (TCD) revealed that 
the veteran had migraines, which was consistent with the 
findings of the TCD and his complaints.

An April 2002 VA treatment record notes that the veteran had 
tried Codeine for his headaches, but this did not work any 
longer.  The veteran was taking Verapamil for prophylaxis of 
headaches.  The veteran reported that his headaches woke him 
at night sometimes.

Another April 2002 VA treatment record indicates that the 
veteran presented to the emergency room and complained of a 
headache located in the frontal area associated with 
photophobia and nausea.  He stated that he frequently would 
get a headache once every two to three months and it was not 
associated with any focal weakness, fever, chills, rigors, or 
any neck stiffness.  An injection of Sumatriptan relieved the 
veteran's headache in about one minute.

A July 2002 VA treatment record reflects the veteran's 
complaints of having headaches one to three times per week.  
He described them as throbbing and stated that he had no 
change in vision, olfaction, or hearing.  He also denied 
nausea and vomiting, change in bowel habits, and photophobia, 
but stated that loud noises were painful.  The diagnosis was 
common migraine headaches that recur at a frequency of about 
ten times per month.  The physician noted that the veteran's 
severe headaches that were disabling recurred at least four 
times per month.  It was recommended that the veteran start a 
prophylactic medication because of his severe headaches.

In a November 2002 medical record, A.D., M.D., stated that 
the veteran had frequent migraine headaches, which required 
both chronic and acute medications, including narcotic pain 
medication.

On February 2003 VA examination, the veteran reported that 
his headaches were intermittent and persisted.  His headaches 
occurred on a daily basis and lasted several hours.  He took 
Verapamil and Wellbutrin for the headaches.  He stated that 
the headaches were at times associated with nausea and during 
the headaches he saw spots.  He denied any functional loss 
with the headache.  

In February 2003, the veteran also underwent a VA examination 
for his diabetes.  During the exam, the veteran reported that 
he had bitemporal headaches that lasted between half an hour 
to four hours.  Percocet seemed to relieve the headaches.

The veteran submitted leave from his place of employment, 
which was taken from September 2000 to May 2003.  It was 
noted that he took 179.5 hours of sick leave during this 
period; however, some of the leave was for illnesses of 
family members and other sickness not related to his 
headaches.  There was no indication of the reason for any 
other sick leave that was taken during this time period.

In a June 2003 letter, Dr. A.O., the veteran's private 
physician, stated that the veteran was treated with Verapamil 
and Divalproex for migraine prophylaxis, but despite these 
medications, he continued to get severe headaches several 
times per week.  At times his headaches were so severe that 
he had to leave work.

A June 2003 VA treatment record shows that the veteran had 
visual obscuration and nausea that accompanied his headaches.  
The headaches were more likely to occur in the evening after 
work.  Follow-up treatment in June 2003 revealed that the 
veteran had headache frequency of once to twice per week.  He 
had noticed a reduced severity and duration with prophylactic 
Divalproex.

In an October 2003 letter, Dr. A.O., stated that the 
veteran's job exacerbated his migraine headaches.

A December 2003 VA treatment record reveals that the veteran 
reported having a headache for the past hour and a half, 
which he described as bitemporal and bifrontal without 
scotomata and without nausea or vomiting.  He described it as 
a throbbing headache, which was moderately severe.  He stated 
that this was his normal migraine headache.

A February 2004 VA treatment record shows that the veteran 
reported that his migraine prophylaxis was working well.

An April 2004 VA treatment record reflects the veteran's 
complaints of frequent migraine headaches, but also includes 
a notation stated that he was having much less frequent 
headaches.  An endocrinology note shows that the veteran's 
headaches and his need to take Oxycodone had diminished 
significantly.

A May 2004 VA treatment record notes that the veteran's 
headaches were much improved while off work for the past two 
weeks; however, an August 2004 VA treatment record shows that 
the veteran reported that his headaches had been worse.

A September 2004 VA treatment record reflects the veteran's 
complaints that he had not experienced much relief from his 
headaches with his current medication.

In a December 2004 letter, Dr. A.O. stated that the veteran's 
dosage of Topiramate was increased up to 100 mg daily and he 
continued to get severe, frequent migraine headaches 
requiring Ibuprofen 800 mg and Oxycodone 5-10 mg as needed 
for pain.  He would get migraine headaches several times per 
week, which were aborted after one hour, or would last for 
several hours at a time.  Dr. A.O. stated that the headaches 
were severe enough that the veteran had to lie down in a dark 
room until the headaches resolved, otherwise, the headaches 
would get worse and last longer.  Dr. A.O. also stated that 
the headaches rendered the veteran unable to do other 
activities during the attacks.

A December 2004 letter from Dr. A.O indicates that he veteran 
had frequent, severe, debilitating migraine headaches.

A July 2005 VA examination report reflects that the veteran 
reported having headaches that occurred several times per 
week.  He stated that the headaches were increased with 
stress and lasted all day.  He usually took his pain 
medication and went into a dark room to relieve the 
headaches.  At least once a week, he was unable to function 
for an entire day because of the headaches.  The headaches 
were bifrontal in location and were associated with nausea 
and visual changes.

A July 2006 VA addendum to the July 2005 VA examination 
includes the examiner's notation that the veteran's claims 
file was reviewed.  It was noted that the veteran experienced 
headaches several times per week.  The examiner also noted 
that one time per week, the veteran was incapacitated from 
his headaches.  In addition, the veteran was able to work, 
but it was necessary for him to miss work several times per 
month because of his headaches.

A November 2006 private medical record, Dr. A.O. stated that 
the veteran's headaches had not gotten any better, even with 
a change in medication.  The headaches were still quite 
severe and frequent.  The physician indicated that he had 
tried to decrease the amount of Oxycodone that the veteran 
took for his headaches, but the veteran still took larger 
doses of Oxycodone than he did last year to relieve the 
headaches.  The headaches occurred almost every day and might 
be aborted after one hour or might last for several hours.  
The headaches were prostrating, in that the veteran had to 
lie down in a dark room until they resolved or they would get 
worse and last longer.  She stated that she had advised the 
veteran that he needed bed rest when he got a headache in 
order to help it resolve.  The physician also noted that the 
veteran was unable to do other activities during the 
headaches and the headaches were one of the major 
contributing factors to his inability to work and requirement 
for total disability, because he could not be economically 
productive with the current severity and frequency of the 
migraine headaches.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran has been assigned a 30 percent rating for his 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, pursuant to which migraine headaches are rated.  Under 
Diagnostic Code 8100, migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are evaluated as 30 percent disabling.  
Migraine headaches with very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent disabling 
(the maximum rating assignable under Diagnostic Code 8100.  

Considering the evidence currently of record in light of the 
above-noted criteria, and affording the veteran the benefit 
of the doubt, the Board finds that the evidence of record 
supports a 50 percent rating for the veteran's migraine 
headaches from December 2, 2004.

In this regard, the Board notes that in the December 2004 
private medical record, the veteran's private physician, Dr. 
A.O., stated that the veteran's headaches are severe and 
frequent and he has to lie down in a dark room until the 
headaches resolve.  In addition, she later stated that the 
veteran's headaches render him unable to do other activities 
and cause him to be economically unproductive due to the 
severity.  The July 2005 VA examiner also noted that the 
veteran's severe headaches occurred once per week and the 
veteran was unable to function for an entire day due to the 
headaches.  In November 2006, the veteran's private 
physician, Dr. A.O., again stated that that the veteran was 
taking higher dosages of medication for his headaches and the 
headaches were prostrating.  In addition, she had advised the 
veteran that he needed bed rest when the headaches occurred.  
Further, it is noted that the veteran is taking narcotic 
medication for his headaches, of which the dosage was 
increased as of December 2004.  

The Board finds that the symptoms as described above appear 
consistent with the criteria for a 50 percent rating for 
migraine headaches, in that the veteran's headaches are shown 
to be frequent and completely prostrating, and are productive 
of severe economic inadaptability, as required by Diagnostic 
Code 8100.  Accordingly, affording the veteran the benefit of 
the doubt, a maximum, 50 percent rating for the veteran's 
migraine headaches (as requested), from December 2, 2004, is 
warranted.


ORDER

A 50 percent rating for migraine headaches from December 2, 
2004, is granted, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that there are 
possible outstanding medical records that may bear on the 
question of an initial rating in excess of 30 percent for 
migraine headaches for the period from February 8, 1997, to 
December 1, 2004.

In this regard, the Board notes that in November 2006, the 
veteran notified VA that he receives Social Security 
Administration (SSA) disability benefits.  However, the SSA 
records have not been obtained and associated with the claims 
file.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  

In light of the above, and because the outstanding SSA 
records could include evidence pertaining to the extent of 
the veteran's headaches prior to December 2, 2004, the Board 
finds that the RO should obtain and associate with the claims 
file copies of all medical records underlying the SSA 
benefits determination.  In requesting these records, the RO 
should follow the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the matter 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request all evidence 
in the appellant's possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the matter remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the matter of an initial 
rating greater than 30 percent for 
migraine headaches, for the period from 
February 8, 1997, to December 1, 2004, in 
light of all pertinent evidence and legal 
authority.  

6.  If this matter remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


